Pee Cueiam.
The appeal in this case, with a single exception, is devoid of all grounds of appeal calling for consideration by the court. No ruling of the learned trial judge is presented; no specific instruction to the jury is made subject of complaint; nor was there any exception to the charge.
The single valid ground is that the court refused to charge the plaintiff’s requests for instruction. In these attempt is made to have the court instruct the jury on the present trial what a former jury should have found when a phase of the case was before it; a request so obviously improper as to call for no comment.
The action was an ejectment to recover possession of six inches of ground adjoining the party line. The ease had been tried before to determine what was the true line. A verdict was rendered, execution issued and a return by the sheriff that he had put the defendant (in whose favor the verdict was) in possession. It was contended on the present trial that the defendant then placed his fence posts six inches *1081beyond the line as fixed by the judgment in the former trial, and this issue was tried out with a result adverse to the plaintiff. Appellant’s real grievance is as to the finding of the jury, a grievance which could only be considered on rule for new trial.
The judgment is affirmed, with costs.